Opinion filed June 20, 2013




                                     In The


        Eleventh Court of Appeals
                                  __________

                              No. 11-12-00156-CV
                                  __________

  IN THE INTEREST OF L.A.P.S., AN EMANCIPATED CHILD


                     On Appeal from the 118th District Court
                            Howard County, Texas
                          Trial Court Cause No. 35241


                      MEMORANDUM OPINION
      Brumbach Pinkerton Stephens is the Appellant in this appeal. He has filed
an unopposed motion to dismiss the appeal pursuant to TEX. R. APP. P. 42.1(a)(1).
In the motion, Appellant states that “[a]ll matters in controversy regarding the
pending appeal and the underlying trial court litigation have been fully settled and
compromised with a mutual release being entered by and between the parties to
said litigation, making this appeal moot at this time.” Appellant asks this court to
dismiss the appeal. Therefore, in accordance with Appellant’s request, we dismiss
the appeal.
      The motion to dismiss is granted, and the appeal is dismissed.


                                                   PER CURIAM


June 20, 2013
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                        2